UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-2165



I. B., a minor, by his parents and next
friends Steven and Marla Baron; STEVEN BARON;
MARLA BARON,

                                          Plaintiffs - Appellants,

          versus


JERRY     D.    WEAST,     (officially     as)
Superintendent,   Montgomery   County   Public
Schools; MONTGOMERY COUNTY BOARD OF EDUCATION,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CA-
04-3308-PJM)


Submitted:   May 10, 2006                     Decided:   May 24, 2006


Before WILKINS, Chief Judge, Williams, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael J. Eig, Haylie M. Iseman, MICHAEL J. EIG & ASSOCIATES,
P.C., Chevy Chase, Maryland, for Appellants.  Jeffrey A. Krew,
Ellicott City, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     I.B.     and   his    parents,       Steven    and   Marla    Baron,       sued    the

Montgomery     County      Board     of    Education      and    Jerry     Weast,       the

Superintendent of the Montgomery County Public Schools, alleging

violations of the Individuals with Disabilities Education Act, 20

U.S.C. §§ 1400-1487.         The plaintiffs sought equitable and monetary

relief on the grounds that the defendants failed to provide I.B.

with a free appropriate public education for the 2003-2004 school

year. The district court rejected the plaintiffs’ claims, granting

summary judgment in favor of the defendants.                            The plaintiffs

appeal.     After reviewing the parties’ briefs, the record, and the

district    court’s       thorough    ruling     from     the   bench,     we    find    no

reversible error.         Accordingly, we affirm on the reasoning of the

district court for the reasons stated from the bench.                     See Baron v.

Weast, Civil No. 04-3308 (D. Md. filed September 12, 2005 & entered

September 13, 2005).            We dispense with oral argument because the

facts   and   legal     contentions        are     adequately     presented      in     the

materials     before      the    court    and    argument       would    not    aid     the

decisional process.

                                                                                AFFIRMED




                                            2